Citation Nr: 1734580	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-33 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected (NSC) pension benefits prior to March 17, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, in pertinent part, denied NSC pension benefits.  

In a July 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with an initial 100 percent rating effective March 17, 2011.  The claim on appeal was, thus, captioned to reflect consideration of his receipt of VA compensation benefits at a 100 percent rate from March 17, 2011, a rate higher than the NSC pension rate.  

The Veteran provided testimony during an August 2014 Board videoconference hearing.  The hearing transcript is of record.

The Board remanded the appeal in September 2014 to obtain outstanding Social Security Administration (SSA) disability records.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).






FINDINGS OF FACT

1.  The Veteran served on active duty for a period of over 90 days during a period of war.  

2.  The Veteran is considered permanently and totally disabled due to his psychiatric disabilities and vertigo as determined by Social Security Administration and medical evidence of record indicates that such impairment existed for the entire appeal period prior to March 17, 2011.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits are met.  38 U.S.C.A. 
§§ 101 (33), 1521, 5303A (West 2015); 38 C.F.R. §§ 3.2 (f), 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Because this decision constitutes a full grant of the benefit sought on appeal, a discussion regarding VCAA notice or assistance duties is not required.

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23  and 3.274 (2016). 38 U.S.C.A. §§ 1502, 1521(j) (West 2015).

A veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521. 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2 (2016).  

The Persian Gulf War began on August 2, 1990 and ends on a date to be prescribed by Presidential proclamation or law.  See 38 C.F.R. § 3.2.  The Veteran served on active duty from April 1985 to April 1991 and, thus, served for more than 90 days during a period of war.  

A Veteran will be considered permanently and totally disabled if he is a patient in a nursing home for long-term care, is disabled as determined by Social Security, is unemployable as a result of disability reasonably certain to continue throughout the life of the person, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or where the Veteran has any disease or disorder determined by VA to be of such a nature as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3 (a)(3) (2016). 

The Veteran filed a claim for nonservice-connected pension in April 2010.  A July 2010 VA general medical examination identified some effects on the Veteran's daily functioning due to vertigo, but did not evaluate the Veteran for a psychiatric disorder.  The record shows that the Veteran was last employed in 2007.  During the July 2010 VA examination, in lay statements, and during Board hearing testimony, the Veteran indicated that he had not worked since 2007 and during the appeal period, he was supported by his former girlfriend.  

In March 2011, the Veteran submitted an initial claim for PTSD.  A July 2011 VA psychiatric examination identified diagnoses of somatization disorder, PTSD, and schizoaffective disorder.  The VA examiner assessed the Veteran with a Global Assessment Functioning (GAF) score of 30 over the past two years.  The Board notes that within the DSM-IV, GAF scale scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. DSM-IV at 46-47.  A GAF score ranging from 21 to 30 reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id.  The July 2011 VA examiner also opined that the Veteran's psychiatric disorders resulted in total occupational and social impairment.  A later June 2012 VA examination indicated that the Veteran's psychiatric disorders resulted in occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  
 
SSA records show that the Veteran had not engaged in substantial gainful activity since his February 2012 application for benefits, and show that he was disabled due to vertigo, schizoaffective disorder, PTSD, somatization disorder, and narcissistic personality disorder.  

While the Veteran was not treated for a psychiatric disorder prior to March 17, 2011, a July 2011 VA psychiatric examiner indicated that he had total occupational and social impairment due to diagnosed psychiatric disorders, and indicated that his level of impairment, with a GAF score of 30, was present for over the past two years.  SSA disability determination indicates that the Veteran was permanently and totally disabled due to the same diagnosed psychiatric disorders since he filed his February 2012 claim, and the Veteran's statements and testimony indicate that he had been unemployed since 2007.  Resolving the reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unemployable due to his diagnosed psychiatric disorders and vertigo since he filed his claim for pension benefits in April 2010.  For these reasons, the Board finds that prior to March 17, 2011, the Veteran was permanently and totally disabled from nonservice-connected disabilities that were not the result of willful misconduct. 

Finally, in his April 2010 application for compensation and pension benefits, the Veteran indicated that he was not married and identified having no sources of income and no assets.  During the course of the appeal period, the Veteran indicated that he was not employed, did not receive any other forms of income, and indicated that he was fully reliant on his girlfriend for his support.  SSA benefits were not granted until February 2012.  Thus, it is reasonable to assume that during the appeal period prior to March 17, 2011, the Veteran met the income and net worth requirements for receipt of NSC pension benefits.  


ORDER

The Veteran is permanently and totally disabled for entitlement to nonservice-connected pension benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


